Exhibit 99.01 Information Relating to Item 14 - Other Expenses of Issuance and Distribution Expenses in connection with the issuance and distribution of $250,000,000 aggregate principal amount of Medium Term Notes due February 1, 2022 of SCANA Corporation, registered pursuant to Registration Statement on Form S-3 (File No. 333-163075) filed on November 12, 2009, other than underwriting compensation, are set forth in the following table.All amounts are estimated except the Securities and Exchange Commission registration fee. Securities and Exchange Commission filing fee Printing and Delivery Expense Blue Sky and Legal fees Rating Agency fees Trustee fees Accounting services Miscellaneous Total
